 

 

 [cdti_logo1.gif]

 

Leading the world in emission solutions

                                                                                                             

Exhibit 10.2

January 22, 2013

 

 

Kanis S.A.

c/o SG Associates Limited

82Z Portland Place

London, England W1B 1NS

 

Dear Dr. Kanis:

 

This letter reflects our agreement regarding the Amended 8% Subordinated
Convertible Promissory Note (the “Note”), which is attached to this letter. 

 

As amended on February 16, 2012, the Note provides that maturity of the Note may
be accelerated at the Holder’s election to a date not earlier than May 12,
2013. 

 

Kanis S.A. hereby acknowledges and confirms that it will not elect to accelerate
the maturity of the Note within the 2013 calendar year. 

 

Please sign and return this letter to us indicating your agreement. 

 

We thank you for your continued support of Clean Diesel Technologies, Inc.  If
you have any questions, or would like to discuss any of the documents, please do
not hesitate to contact me.

 

Sincerely,

CLEAN DIESEL TECHNOLOGIES, INC.

By: /s/R. Craig Breese                               

      R. Craig Breese

      President and Chief Executive Officer

 

Agreed and Affirmed:

 

By /s/Iryna Vale                                             

Iryna Vale for Marek Services LLC

Company Secretary

Kanis S.A.

30 January 2013

4567 Telephone Road, Suite 100, Ventura CA 93003   ●   Tel
+1-805-639-9458   ●    Fax +1-805-639-9466   ●    www.cdti.com

--------------------------------------------------------------------------------

 

 

 

THIS SECURITY HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.  THE HOLDER HEREOF, BY
PURCHASING THIS SECURITY, AGREES FOR THE BENEFIT OF THE COMPANY THAT THIS
SECURITY MAY NOT BE OFFERED, SOLD, PLEDGED, OR OTHERWISE TRANSFERRED BY SUCH
HOLDER PRIOR TO THE LATER OF THE (X) SIX MONTHS FOLLOWING THE ISSUANCE HEREOF OR
(Y) IF APPLICABLE, THREE MONTHS AFTER IT CEASES TO BE AN AFFILIATE, OTHER THAN
(1) TO THE COMPANY, (2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE SECURITIES ACT AND IN ACCORDANCE WITH ANY APPLICABLE LAWS OF ANY STATE OF
THE UNITED STATES, (3) IN AN OFFSHORE TRANSACTION COMPLYING WITH REGULATION S
UNDER THE SECURITIES ACT, (4) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT PROVIDED BY RULE 144, IF APPLICABLE, UNDER THE SECURITIES ACT
OR (5) IN A TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES
ACT BUT IS IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AND IN RELATION
TO WHICH THE HOLDER HAS FURNISHED TO THE COMPANY AN OPINION TO SUCH EFFECT FROM
COUNSEL OF RECOGNISED STANDING IN FORM AND SUBSTANCE SATISFACTORY TO THE COMPANY
PRIOR TO SUCH OFFER, SALE, PLEDGE OR TRANSFER. THE HOLDER HEREOF, BY PURCHASING
THIS SECURITY, REPRESENTS AND AGREES FOR THE BENEFIT OF THE COMPANY THAT IT IS A
NON-U.S. PERSON, AND ACKNOWLEDGES THAT HEDGING TRANSACTIONS INVOLVING THESE
SECURITIES MAY NOT BE CONDUCTED UNLESS CONDUCTED IN COMPLIANCE WITH THE
SECURITIES ACT.

 

8% SUBORDINATED CONVERTIBLE PROMISSORY NOTE

Principal Amount US$3,000,000.00

Ventura, California

 

May 6, 2011

 

 

For value received, the undersigned Clean Diesel Technologies, Inc., a Delaware
corporation (“Maker”), promises to pay to Kanis, S.A. (“Holder”), or order, c/o
S G Associates Limited, 82Z Portland Place, London, England, W1B 1NS, the
principal sum of Three Million United States Dollars ($3,000,000.00), together
with interest at the rate hereinafter provided for on the unpaid principal
balance of this promissory note (this “Note”) from time to time outstanding
until paid in full.

 

Interest shall accrue on the unpaid and outstanding principal balance of this
Note commencing on the date hereof and continuing until repayment of this Note
in full at a rate per annum equal to Eight Per Cent (8.00%), with interest only
payable quarterly on each March 31, June 30, September 30 and December 31,
commencing June 30, 2011.  The principal, along with any accrued but unpaid
interest, shall be due and payable in full on May 10, 2016. 

 

The Maker shall have the right to prepay the outstanding principal and accrued
interest on this Note, without penalty or premium, provided however that the
Holder shall have the right, 15 days following notice of prepayment, at its
option to elect to accept prepayment, convert the Note into Common Stock as
herein provided or convert in part and accept prepayment in part; provided that
any such conversion shall not occur prior to 75 days following an election to
convert the Note into Common Stock. 

 

Maker shall make all payments hereunder to Holder in lawful money of the United
States and in immediately available funds.  Payments shall be applied first to
accrued and unpaid interest, then to principal.


 

1

--------------------------------------------------------------------------------

 

 

 

The maturity of this Note may be accelerated by Holder in the event that (i)
Maker is in breach or default of any of the terms, conditions or covenants of
this Note or any other agreement of Maker with Holder or its affiliates or (ii)
the Holder provides written notice to Maker, not less than 30 days prior to such
date, that it elects to accelerate the maturity to a date not earlier than
November 11, 2012.

 

The Maker, for itself, its successors and assigns, covenants and agrees, and the
Holder by acceptance of this Note, likewise covenants and agrees that the
payment of the principal of and interest on this Note is subordinated in right
of payment to the payment of all existing and future Senior Debt (as herein
after defined) of the Company.  “Senior Debt” means all current and any future
secured debt of the Company, unless, in the agreement or instrument creating or
evidencing the same or pursuant to which the same is outstanding, it is provided
that such Indebtedness is not superior in right of payment to this Note
provided, however, that “Senior Debt” shall not to be deemed to include any
Indebtedness of the Company to any of its subsidiaries or Affiliates. This Note
will rank pari passu with all future subordinated debt of the Company

 

The outstanding principal balance of, plus accrued and unpaid interest on, this
Note may, at the option of Holder, in its sole discretion, be converted into
shares of common stock, $0.01 par value, of Maker (the “Common Stock”), at any
time, and from time to time upon written notice given to Maker not less than 75
calendar days prior to the date of conversion, at a conversion price of $7.044
per share, subject to adjustment as hereinafter provided (the “Conversion
Price”).  If this Note is converted in part only, the Maker will issue a new
Note for the principal amount not so converted.  Interest shall accrue through
and including the business day prior to the date of conversion and shall be
credited towards the exercise of the conversion rights hereunder unless the
Holder shall notify the Maker that accrued interest is to be paid in cash.  The
Maker shall not effect any conversion of this Note, and the Holder of this Note
shall not have the right to convert any portion of this Note, to the extent that
after giving effect to such conversion, the aggregate number of shares of Common
Stock issued upon conversion would exceed 369,853 shares (the “Maximum Number”).
 

 

In the event that the Maker shall, at any time prior to the exercise of
conversion rights hereunder:  (i) declare or pay to the holders of the Common
Stock a dividend payable in any kind of shares of capital stock of the Maker; or
(ii) combine, subdivide or otherwise reclassify its Common Stock into the same
or a different number of shares with or without par value, or in shares of any
class or classes; or (iii) transfer its property as an entirety or substantially
as an entirety to any other company; or (iv) make any distribution of its assets
to holders of its Common Stock as a liquidation or partial liquidation dividend
or by way of return of capital; then, in each case, the Maximum Number, the
Conversion Price, and the number and kind of shares of Common Stock receivable
upon conversion of this Note, in effect at the time of the record date for such
dividend or distribution, or of the effective date of such subdivision,
combination or reclassification, shall be proportionally adjusted so that the
holder upon the subsequent exercise of conversion rights, shall receive, in
addition to or in substitution for the shares of Common Stock to which it would
otherwise be entitled upon such exercise, such additional shares of capital
stock or scrip of the Maker, or such reclassified shares of capital stock of the
Maker, or such shares of the securities or property of the Maker resulting from
such transfer, or such assets of the Maker, which it would have been entitled to
receive had it exercised these conversion rights prior to the happening of any
of the foregoing events.  Such adjustment shall be made successively whenever
any of the foregoing events shall occur.

 

Maker waives presentment, demand, notice of demand, protest, notice of protest
or notice of nonpayment in connection with the delivery, acceptance,
performance, default or enforcement of this Note or of any document or
instrument evidencing any security for payment of this Note.

 

2

--------------------------------------------------------------------------------

 

 

 

Failure at any time to exercise any of the rights of Holder hereunder shall not
constitute a waiver of such rights and shall not be a bar to exercise of any of
such rights at a later date. 

 

Maker agrees to pay all reasonable costs of collection and enforcement of this
Note, including but not limited to reasonable attorney’s fees and disbursements,
whether or not any lawsuit or other legal action is instituted to enforce this
Note, including without limitation if Holder seeks the advice or assistance of
an attorney as a result of or in connection with any default, or if Maker
becomes the debtor or otherwise becomes the subject of any bankruptcy,
insolvency or other proceeding for the readjustment of indebtedness.

 

No addition to or amendment of this Note shall be admissible, enforceable or
effective unless it is set forth in a writing duly executed by the party against
whom the addition or amendment is sought to be enforced.

 

Nothing contained in this Note shall be deemed to require the payment of
interest or other charges by Maker or any other person in excess of the amount
which the Holder may lawfully charge under the applicable usury laws.  In the
event that Holder shall collect moneys which are deemed to constitute interest
which would increase the effective interest rate to a rate in excess of that
permitted to be charged by applicable law, all such sums deemed to constitute
interest in excess of the legal rate shall be credited against the principal
balance of this Note then outstanding, and any excess shall be returned to
Maker.

 

This Note will be governed by and construed under the laws of the State of
California.  In any action brought under or arising out of this Note, the Maker
hereto hereby consents to the jurisdiction of any competent court within the
State of California and consents to service of process by any means authorized
by the laws of the State of California.

 

 

IN WITNESS WHEREOF, the undersigned has caused this Note to be duly executed in
California as of the date first written below.

 

 

Dated:  May 6, 2011                            Maker:

                                                                        CLEAN
DIESEL TECHNOLOGIES, INC.

By: /s/Nikhil A. Mehta                          

Name: Nikhil A. Mehta

Title: Chief Financial Officer

3

--------------------------------------------------------------------------------

 

 

 

TRANSFER RESTRICTIONS

 

The Notes and shares of Common Stock issuable upon conversion of the Notes
(collectively, the “Note Securities”) have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold to or for the account or benefit of “U.S. Persons” (as defined
in Rule 902 of Regulation S promulgated under the Securities Act), except
pursuant to Regulation S, the registration requirements of the Securities Act or
an exemption from the registration requirements of the Securities Act.

 

Accordingly, the Note Securities are being placed outside the United States to
non-U.S. Persons in an offshore transaction in reliance on Regulation S under
the Securities Act. The terms “United States” and “U.S. Person” have the
respective meanings given to those terms in Regulation S under the Securities
Act.




Each holder of Note Securities will be deemed to have represented and agreed as
follows:



 



A.    It is acquiring the Note Securities for its own account or an account with
respect to which it exercises sole investment discretion and that it and any
such account or person is not a U.S. Person, and it is aware that the
acquisition of Note Securities is being made in reliance on Regulation S under
the Securities Act.     B. It acknowledges that the Note Securities have not
been registered under the Securities Act and may not be offered or sold except
as provided below.   C. It understands and agrees:  



1.   that the Note Securities are being offered only outside the United States
to non-U.S. Persons in an offshore transaction in reliance upon Regulation S
under the Securities Act; and

 

2.    that it shall not offer, sell, pledge or otherwise transfer any Note
Security within six (6) months after the date of original issuance of such Note
Security or, in the case of an affiliate (as defined in Rule 144 promulgated
under the Securities Act) of the Company, at any time until the later of (i) one
(1) year after the date of original issuance of such Note Security and (ii)
three months after it ceases to be an affiliate of the Company, other than (in
each case as indicated and certified by the transferor):

 

(a)   to the Company;

 

(b)  pursuant to an effective registration statement under the Securities Act
and in accordance with any applicable securities laws of any state of the United
States;

 

(c)   in an offshore transaction in accordance with Regulation S under the
Securities Act;

 

(d)   pursuant to an exemption from the registration requirements of the
Securities Act; or

 

(e)  in a transaction that does not require registration under the Securities
Act but is in accordance with applicable state securities laws and in relation
to which the transferor has furnished to the Company an opinion to such effect
from counsel of recognized standing in form and substance satisfactory to the
Company prior to such offer, sale, pledge or transfer.

 

4

 

--------------------------------------------------------------------------------

 

 

 



D.   It understands that in any resale and transfer of Note Securities it will,
and each subsequent holder thereof is required to, notify any purchaser of Note
Securities of the resale restrictions referred to above, if then applicable.
This notification requirement will be satisfied by virtue of the fact that the
following legend will be placed on the Notes and on any shares of Common Stock
issued upon conversion of the Notes, unless otherwise agreed to by the Company:



 

THIS SECURITY HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.  THE HOLDER HEREOF, BY
PURCHASING THIS SECURITY, AGREES FOR THE BENEFIT OF THE COMPANY THAT THIS
SECURITY MAY NOT BE OFFERED, SOLD, PLEDGED, OR OTHERWISE TRANSFERRED BY SUCH
HOLDER PRIOR TO THE LATER OF THE (X) SIX MONTHS FOLLOWING THE ISSUANCE HEREOF OR
(Y) IF APPLICABLE, THREE MONTHS AFTER IT CEASES TO BE AN AFFILIATE, OTHER THAN
(1) TO THE COMPANY, (2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE SECURITIES ACT AND IN ACCORDANCE WITH ANY APPLICABLE LAWS OF ANY STATE OF
THE UNITED STATES, (3) IN AN OFFSHORE TRANSACTION COMPLYING WITH REGULATION S
UNDER THE SECURITIES ACT, (4) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT PROVIDED BY RULE 144, IF APPLICABLE, UNDER THE SECURITIES ACT
OR (5) IN A TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES
ACT BUT IS IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AND IN RELATION
TO WHICH THE HOLDER HAS FURNISHED TO THE COMPANY AN OPINION TO SUCH EFFECT FROM
COUNSEL OF RECOGNISED STANDING IN FORM AND SUBSTANCE SATISFACTORY TO THE COMPANY
PRIOR TO SUCH OFFER, SALE, PLEDGE OR TRANSFER. THE HOLDER HEREOF, BY PURCHASING
THIS SECURITY, REPRESENTS AND AGREES FOR THE BENEFIT OF THE COMPANY THAT IT IS A
NON-U.S. PERSON, AND ACKNOWLEDGES THAT HEDGING TRANSACTIONS INVOLVING THESE
SECURITIES MAY NOT BE CONDUCTED UNLESS CONDUCTED IN COMPLIANCE WITH THE
SECURITIES ACT.

 



E.    It acknowledges that the foregoing restrictions apply to holders of
beneficial interests in the Note Securities as well as to holders of Note
Securities.   F. It acknowledges that it shall not engage in any hedging
transactions involving the Note Securities unless in compliance with the
Securities Act.   G. It is a “Qualified Investor” within the meaning of Section
86 of the Financial Services and Markets Act 2000 and an “investment
professional” within the meaning of Article 19 of the FSMA 2000 (Financial
Promotion) Order 2005.

5

--------------------------------------------------------------------------------